                   Case 2:16-cv-01251-ER Document 75 Filed 08/13/20 Page 1 of 1




                                                      August 13, 2020

         By ECF
         Honorable Edgardo Ramos
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                     Re:    Natural Resources Defense Council v. United States
                            Environmental Protection Agency, et al., 16-cv-1251(ER)

         Dear Judge Ramos,

                 Pursuant to this Court’s Individual Rules and Procedures 1(A), Plaintiff Natural
         Resources Defense Council (NRDC) and Defendant U.S. Environmental Protection Agency
         (EPA) jointly write to request permission to forgo the submission of courtesy copies of our
         cross-motions to enforce or terminate the Consent Decree. See ECF Nos. 63, 64, 65, 70, 71, 72,
         73. The undersigned has been working from home since March, and plaintiff’s U.S. offices are
         closed through the end of 2020. The Government’s offices, too, are operating with severely
         curtailed staff. Accordingly, in light of the pandemic and limited access to counsel’s offices, we
         ask to be relieved of the requirement to submit courtesy copies. Should the Court require
         courtesy copies, the parties will work diligently to provide them as soon as possible.

                In addition, pursuant to Rule 2(D), NRDC requests oral argument on its motion. EPA
         takes no position on oral argument and defers to the Court on whether it is required.

                We thank the Court for consideration of this matter.


The parties' request to forgo the submission of        Respectfully,
courtesy copies of their cross-motions to enforce
or terminate is granted.                               Gabriel J. Daly
                                                       Natural Resources Defense Council
                                                       40 West 20th Street, 11th Floor
It is SO ORDERED.                                      New York, NY 10011
                                                       (212) 727-4671
                                                       gdaly@nrdc.org

                                                       Counsel for Plaintiff Natural Resources Defense
                   8/13/2020                           Council
